Opinion by
Judge Lindsay:
The plea of limitation as to the judgment rendered in 1866 is sustained and the appeal as to that judgment dismissed. We see no reason for disturbing the order directing the commissioner to convey the land sold under the original judgment to the purchaser, Cladwell. Besides, the latter is no party to this appeal, and we can take no action in the premises by which his rights would be affected.
We are, however, of the opinion that the allowance of one hundred dollars to Appellee Trimble in the way of an attorney’s fee for representing the administrator of Foxworthy in this litigation can not be sustained.
It seems that Trimble was one of the original plaintiffs, and his personal interest was necessarily antagonistic to that represented by the administrator. Under such circumstances we do not well see how it is possible for him to have protected his individual interests and at the same time discharge his duty as counsel to one of his adversaries.
Wherefore said order is reversed, and, upon the return of the cause, the court below will set the same aside, and hold it for naught.